Case 1:19-cv-11639-GBD Document 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSEPH GUGLIELMO, on behalf of himselfand +
all others similarly situated, :
Plaintiff, :

-against- |

ITALIC, INC., .
Defendant. .
ee x

GEORGE B. DANIELS, United States District Judge:

Filed

05/21/20 Page 1 of 1

 

ORDER
19 Civ. 11639 (GBD)

This Court having been advised that the parties have reached agreement on all issues in

this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without

prejudice to restoring the action to this Court’s docket if an application to restore is made within

sixty (60) days.

All conferences previously scheduled are adjourned sine die.

Dated: May 21, 2020
New York, New York

SOO

RDERED.

Yiara, B Dana

 

Che
ite

B. DANIELS
d States District Judge

 

 
